Citation Nr: 0801121	
Decision Date: 01/11/08    Archive Date: 01/22/08

DOCKET NO.  05-28 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an increased evaluation for sinusitis, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel




INTRODUCTION

The appellant served on active duty from November 1961 to May 
1963.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a June 2003 rating decision of the San 
Diego, California, Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDING OF FACT

The appellant's sinusitis is currently manifested by 
complaints of pain, constant post nasal drip, occasional 
headaches, and low grade fever with flare-ups, but with 
clinical findings for white mucus on the posterior 
oropharyngeal wall draining from the nasopharynx.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent rating 
for sinusitis are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 
4.1, 4.2, 4.7, 4.97, Diagnostic Code 6512 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In a letter dated May 2004, VA notified the appellant of the 
information and evidence needed to substantiate and complete 
his claim, including what part of that evidence he was to 
provide and what part VA would attempt to obtain for him.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letter also generally advised the appellant to submit any 
additional information in support of his claims.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Thus, the 
Board finds that VA met its duty to notify the claimant of 
his rights and responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the appellant was given VCAA notice in prior to 
the decision here on appeal, in keeping with Pelegrini, 
except as to the disability rating and effective date 
elements.  VA sent the appellant notice of the disability 
rating and effective date elements in March 2006.  This is 
error and presumed prejudicial to the appellant unless VA can 
demonstrate otherwise.  Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  In this case, the Board finds that there 
is no prejudice to the appellant in this timing error because 
the claim was subsequently readjudicated in April 2007 and VA 
sent the appellant a Supplemental Statement of the Case dated 
the same notifying him of the actions taken and evidence 
obtained or received.  Essentially, the appellant has not 
been deprived of information needed to substantiate his 
claims and the very purpose of the VCAA notice has not been 
frustrated by the timing error here.  Also, the Board notes 
that, because the claim is denied as discussed in the 
following decision, the benefit sought could not be awarded 
even had there been no timing defect; as such, the appellant 
is not prejudiced by a decision in this case.  In the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

VA has also satisfied its duty to assist the appellant under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  VA treatment 
records have been associated with the claims folder.  
Additionally, the appellant was afforded a VA examination in 
November 2005 and the opportunity to appear for a hearing, 
which he declined.  The appellant further indicated for the 
record in April 2007 that he had no additional evidence to 
submit in support of his claim.  We find that there is no 
indication that there is any additional relevant evidence to 
be obtained either by the VA or by the appellant, and there 
is no other specific evidence to advise him to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary). 

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the appellant could or 
should obtain was provided and no additional pertinent 
evidence was submitted.  The claimant has had sufficient 
notice of the type of information needed to support the claim 
and the evidence necessary to complete the application.  
Therefore, the duty to assist and notify as contemplated by 
applicable provisions, including VCAA, has been satisfied.  
As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  Accordingly, 
appellate review may proceed without prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Claim for Increase

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule).  
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If 
two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.7.

Separate evaluations can be assigned for separate periods of 
time based on the facts found.  In other words, the 
evaluations may be "staged."  Hart v. Mansfield, No. 05-
2424 (U.S. Vet. App. Nov. 19, 2007); see also Fenderson v. 
West, 12 Vet. App. 119, 126 (2001).  A disability may require 
re-evaluation in accordance with changes in a veteran's 
condition.  It is thus essential, in determining the level of 
current impairment, that the disability be considered in the 
context of the entire recorded history. 38 C.F.R. § 4.1.

The appellant seeks an increased rating for sinusitis, 
currently rated as 30 percent disabling under Diagnostic Code 
6512.  He contends that he has increased nasal symptoms 
associated with service-connected sinusitis, including pain 
or sinus pressure, crusting, post nasal drip, and headaches.  
We conclude that the disability has not significantly changed 
and that a uniform evaluation is warranted.

Diagnostic Code 6512 provides a 30 percent evaluation for 
three or more incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or; more than six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting.  An incapacitating episode of 
sinusitis means one that requires bed-rest and treatment by a 
physician.  A 50 percent rating is warranted following 
radical surgery with chronic osteomyelitis, or; near constant 
sinusitis characterized by headaches, pain and tenderness of 
affected sinus, and purulent discharge or crusting after 
repeated surgeries. 38 C.F.R. § 4.97, DC 6512.

In weighing the appellant's statements, treatment records, 
and VA examinations of record, the Board concludes that the 
criteria for an evaluation in excess of 30 percent are not 
met.

In 1965 he underwent sinusotomy of the left frontal and left 
ethmoidal.  During hospitalization in 1985, for an unrelated 
matter, it was reported that his history was positive for 
left sinus operations of which he had had multiple. 

VA treatment records dated July 2002 through May 2006 show a 
history of sinusitis and complaints of post nasal drip.  The 
appellant does not report nor does the evidence show that he 
has had nasal surgery revision since 1966 or sinus infection.  
A report of VA examination dated April 2003 reflects 
complaints of constant post nasal drip, frequent episodes of 
sinus pressure, and occasional severe headaches.  At this 
time, a moderate amount of nasal discharge and crusting was 
found in the left nasal cavity.  On VA examination in May 
2004, the appellant reported similar complaints along with 
nausea and decreased appetite.  He denied sinus surgery and 
antibiotic treatment since 1966.  Bilateral inferior 
turbinate hypertrophy was found along with a deviated septum, 
and minimal tenderness of the left maxillary sinus.  On VA 
examination in September 2006, the appellant complained of 
constant post nasal drip, occasional headaches, increased 
tearing and conjunctivitis during flare-ups of headaches 
along with occasional low grade fevers and chills.  The 
examiner noted that the appellant has not seen a physician 
nor taken any medication for these problems.  Objectively, 
the nasal mucosa was red and there was no mucopurulent 
drainage from the middle meatus.  There was a deviated nasal 
septum and white mucus on the posterior oropharyngeal wall 
draining from the nasopharynx.  The examiner suggested that 
the appellant seek medical treatment and, if not sufficient, 
he may need repeat frontal sinus surgery.

Neither the appellant's complaints nor the pertinent medical 
findings of record support the assignment of a rating in 
excess of the current 30 percent rating.  The Board notes 
that an increased evaluation requires either radical surgery 
with osteomyelitis or specific nasal symptoms after repeated 
surgeries.  The appellant underwent sinusotomy in 1965 and 
the appellant had one nasal revision in 1966.  The 
possibility of another surgery has also been suggested.  
However, his condition has not been manifest by subsequent 
near constant sinusitis characterized by headaches, pain and 
tenderness of affected sinus, and purulent discharge or 
crusting.  Despite his repeated complaints, he has not 
manifested the frequency of crusting and purulence expected 
for a 50 percent evaluation.  Rather, there has been 
infrequent crusting and although there has been drainage, it 
has not been described as purulent.  Accordingly, the claim 
is denied.  Absent a relative balance of the evidence, the 
evidence is not in equipoise and the benefit-of-the-doubt 
doctrine does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).


ORDER

An increased evaluation for sinusitis is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


